DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Allowable Subject Matter
Claim(s) 13-18 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim(s) 13: the prior art fail to disclose a/an safety device requiring:
a microcontroller coupled to the sensor (1) and to a negative wire of at least one acceleration light (4) and a negative wire of at least one deceleration light (5); a positive wire of a brake light (10) connected to said microcontroller; a positive wire of a reversing light (11) connected to said microcontroller, in combination with other limitations of the claim.
With regards to claim(s) 16: the prior art fail to disclose a/an method requiring:
receiving at a microcontroller, signals generated by the sensor (1), a braking signal generated by a vehicle's brake light (10), and a reversing signal generated by a vehicle's reversing light (11), wherein said microcontroller is coupled to said sensor (1), to a positive wire of said brake light (10), and to a positive wire of said reversing light (11); detecting at said microcontroller an, increase or a decrease in a time lapse between the signals generated by the 
With regards to dependent claim(s) 14, 15, 17, 18; it/they are allowable in virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Salter US 20190248278 A1

    PNG
    media_image1.png
    432
    577
    media_image1.png
    Greyscale

Crisick US 20030039123 A1

    PNG
    media_image2.png
    381
    550
    media_image2.png
    Greyscale


[0057] (b) Yellow light 73, indicating the vehicle is either stopped and idling or decelerating, or the transmission is in neutral or the clutch is disengaged. Note that a vehicle on a steep down slope may actually be accelerating against the dynamic braking effect of engine vacuum (an override condition) in which case also the yellow light will be lit.
[0058] (c) Flashing red light 72, indicating the brakes are being applied, the number of flashes per unit of time being indicative of the rate of deceleration due to braking.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/RENAN LUQUE/            Primary Examiner, Art Unit 2844